It gives me pleasure at the outset to convey to you. Sir, our heartfelt congratulations on your election President of the forty-first session of the General Assembly of the United Nations. Your election is recognition of your constructive efforts and your great diplomatic skills. It is also an expression of appreciation by the international community for the leading role played by Bangladesh in promoting the cause of international peace and security.
More than a quarter of a century has elapsed since the General Assembly
adopted its resolution 1378 (XIV) of 20 November 1959, whicSi affirms that the goal
of general and complete disarmament is the most important and urgent question
facing our world. Nevertheless, and in spite of the repeated calls of the
international community for the achievement of that goal, very little has been achieved.
The danger of nuclear war is ever present, fueled by rivalry and lack of confidence between the two super-Powers and the possibility of miscalculation as well as the increase in the stockpile of nuclear warheads, which has reached the awesome total of 80,000, sufficient to destroy the world many times over.
As a member of the Non-Aligned Movement, Egypt welcomes the resumption of dialog between the USSR and the United States on the numerous proposals aimed at concluding new agreements on the limitation of nuclear armaments, extending the validity of existing agreements, or ratifying those that have not yet been ratified. This is a hopeful sign, and it is our sincere hope that a constructive dialog will ensue and that discussions will culminate in the adoption of an agreement or agreements to limit the level of nuclear armaments of the two super-Powers, we attach great importance to the convening of the next summit meeting between the American and Soviet leaders, a meeting which can give a new tangible impetus to the efforts aimed at halting the arms race.
The Third Review Conference of the Treaty on the Non-Proliferation of Nuclear Weapons last year succeeded in adopting by consensus a final document embodying the political will of the international community. We look forward to giving a new thrust to the non-proliferation regime. The nuclear-weapon States, in particular the two super-Powers with the largest nuclear arsenals, have a special responsibility for nuclear disarmament. Egypt believes that, as a binding international document, the Non-Proliferation Treaty is insufficient in itself to ensure the non-proliferation of nuclear weapons horizontally and vertically. The Non-Proliferation Treaty must be accompanied by parallel arrangements to direct the nuclear threat away from mankind. Among such arrangements should be the establishment of nuclear-weapon-free zones. Since 1974 Egypt has taken the initiative in calling for the establishment of a nuclear-weapon-free zone in the Middle East. It has also sponsored all the draft resolutions adopted by the General Assembly at its successive sessions with a view to achieving that goal.
Recently the world has been plagued by a series of terrorist acts that have taken a heavy toll in innocent civilian lives and instilled a sense of horror and concern in the hearts of all. Faced with such a blatant threat to human rights and the movement of trade and tourism, we believe that the international community is duty-bound to adopt collective measures, whether political or legal, to face up to and deter that phenomenon so as to ensure the personal and economic security of all the countries of the world and their citizens.
At its fortieth session the General Assembly adopted by consensus its resolution 40/61, in which it affirmed the importance of the accession of States to the relevant agreements as one of the legal measures that would ensure international co-operation in resolving that problem. The resolution also urged Member States to adopt individual and collective measures within the framework of political oo-operation to do away with the causes underlying that phenomenon. Nevertheless close scrutiny of the provisions that have actually been implemented makes it abundantly clear that there still exists an urgent need to take more effective, collective action.
Proceeding from Egypt's belief in the importance of an effective policy with solid legal foundations to fight that scourge, in his address before the Parliamentary Assembly of the European Council, President Moharaed Hosni Mubarak proposed the convening of an international conference under the auspices of the United Nations to conclude an international agreement that would regulate co-operation among States to combat and deter terrorism, an agreement that would remove loopholes in existing relevant international instruments. The proposed agreement should take into account, on the one hand, the close link between finding just solutions for the underlying causes of the problem and, an the other, the adoption of the necessary measures to fight it. The Egyptian Government is currently conducting consultations on that proposal with a view to determining the major acceptable elements to be incorporated in the proposed agreement and the appropriate timing for formally putting the natter before the General Assembly.
For more than 30 years the Middle East region has been an arena of war and destruction as a result of the continuation of the Arab-Israeli conflict and the emergence of the Palestinian problem, which is almost as old as this international Organization itself. This conflict has claimed thousands of lives and has led to the depletion of valuable resources. it has also plunged the region into a maze of international polarization, cold war and direct and indirect interference.
Having experienced the various stages of that conflict in war and peace, our knowledge of its elements and dimensions further deepens our conviction that the question of the Palestinian people is at the crux of the conflict.
Egypt's unique historical experience in waging the battles of war and peace strengthens our belief that dialog and negotiation offer the best way to achieve a just, comprehensive and lasting settlement to the conflict, away from the spirit of confrontation and violence which has thrust the region and its peoples into stalemate.
This path is not an easy path, yet undoubtedly it is the sound option and correct method for the peaceful settlement of disputes without relinquishing rights or compromising on matters of principle. The agreement achieved between Egypt and Israel on the terms of arbitration concerning the location of some disputed boundary posts serves as an example of abidance by international legitimacy, the provisions of the Charter and the rules of international law. It is Egypt's hope that this approach will testify to the fact that those who have a legitimate right to the land should never hesitate or fear negotiations and dialog as long as they are confident of their arguments and evidence and of the support that international legitimacy lends to their rights.
The need is greater now than ever before to achieve peace among the peoples and States of the region and to lay the foundations for the long awaited historical reconciliation between the Arab countries and Israel, a reconciliation that would render possible the achievement of a peaceful settlement to the conflict, including the solution of the Palestinian problem in all its aspects. One of the most disturbing aspects of the situation is the inertia that has beset the peace process in recent years, since it portends the possibility of a relapse.
In its serious endeavor to revive the peace process, Egypt views the Alexandria summit? held this September between President Muhammad Hosni Mubarak and the Prime Minister of Israel, as a step towards increased flexibility, a deeper awareness of the centrality of the Palestinian question and a key to a comprehensive tackling of the Arab-Israeli conflict. That can be achieved through the acceptance of an international conference on peace in the Middle East as the framework for negotiations in which all parties directly concerned with the dispute, including the Palestine Liberation Organization (PLO), would participate on an equal footing. A thorough preparation for those negotiations should be carried out, with the Security Council playing its primary role as the organ entrusted with the maintenance of international peace and security.
By virtue of its location, relations, and long association with the Palestinian question, Egypt is best equipped to act as a direct party to that dispute with all the other parties with a view to achieving a comprehensive, just and lasting solution to the conflict in the Middle East, and in particular the Palestinian question.Therefore, Egypt has ca * ad for 1987 to be the year of negotiations for peace in the Middle East.
In the Arab region, Egypt has been acting with a sense of seriousness and responsibility. It has been calling for the co-ordination of positions, the renunciation of differences and the adoption of a peaceful strategy which would ensure the launching of a new stage of international collective action for peace in the region.
By virtue of its balanced relations with all the permanent members of the Security Council, Egypt is in a position to engage in a responsible dialog to create the best conditions for the convening of the international conference on peace in the Middle East. Egypt is a aware of the fact that a new phase of international diplomatic action is about to start to give a new momentum to the historical peace process in order to achieve its goals. Undoubtedly, that new drive reaffirms the validity of Egypt's approach to move the region from a stage of war to one of peace and co-existence through the recognition of rights, the elimination of injustice and the healing of wounds r
International legitimacy, as spell out in the Charter of this international Organization, ensures the inalienable right to self-determination for all peoples of the world, without exception. That is the proper framework for our forthcoming collective international action. The United Nations resolutions pertaining to the Arab-Israeli conflict over its long years, and in particular the resolutions of the Security Council and the General Assembly, which enjoy a constant international consensus, constitute the foundation of this international legitimacy, through which we seek to implement the provisions contained therein.
Tirelessly, Egyptian diplomacy has striven and continues to strive to create the international and regional conditions which provide the best atmosphere for the preparation of the international conference on peace in the Middle East as a framework for negotiations and dialog in which all parties to the conflict would participate. Egypt co-ordinates its actions with international Powers and with various Arab parties, and in particular with its sister State Jordan and the PLO, the sole legitimate representative of the Palestinian people. Among the basic elements in the creation of such a climate is the adoption of a solid Arab position based on the commitment to the legitimate rights of the Arab and Palestinian peoples, to the restoration of their occupied territories in the West Bank, including Arab Jerusalem, Gaza, and the Syrian Golan Heights, and the commitment to the exercise by the Palestinian people of their right to self-determination and the establishment of their own State on their land in co-ordination with Jordan.
Egyptian diplomacy has always maintained that the achievement of an acceptable formula for co-operation between Jordan and the PLO, the sole legitimate representative of the Palestinian people, is an indispensable and vital factor for movement in the right direction.
Thus, Egyptian diplomacy believes that the Jordanian-Palestinian Accord of February 1985 constitutes not only one of the bases of co-ordinated action but also an additional safeguard for the strength of the Palestinian and Arab position during and beyond the stage of negotiations.
The establishment of the edifice of a comprehensive and just peace would end the suffering of the Palestinian masses in the occupied territories. It would also put an end to the Israeli policies and practices affecting their human rights which have been violated during long years of continued Israeli military occupation.
Egypt's firm, principled position concerning the situation in Lebanon has been to support its legitimate Government and to call upon all the Lebanese, whatever their creed, belief or affiliation, to close ranks and to unite their country so as to restore stability to Lebanon and to close the door before the possibilities of foreign interference and to achieve their freedom by Lebanese decision. Egypt calls for the withdrawal of all foreign troops from Lebanon and for the respect of its stability, sovereignty and territorial integrity. Egypt pays tribute to the United Nations Interim Force in Lebanon (UN3FIL) for its constructive role in the maintenance of peace in that country. Egypt calls upon all parties to respect that important international presence.
The situation in the Gulf remains volatile. The continued armed conflict between Iraq and Iran threatens security, peace and stability in the whole region. Therefore, it has become imperative for the international community to redouble its efforts to stop the bloodshed of that destructive war. The gravity of the
situation lies in the continued and increased aggravation of the conflict year after year between two neighboring Muslins peoples linked by the bends of Islam. Egypt's position concerning that dispute has been clear, consistent and a matter of public record. Egypt has done, and continues to do, its utmost to reach a peaceful settlement to the conflict, a settlement that would restore the rights of both parties within the framework of respect for the provisions of international law, the United Nations Charter, and the principles of the Non-Aligned Movement. The foundering of the efforts aimed at achieving that desired goal must not dissuade us from continuing to strive to put an end to the war and to achieve peace and stability.n that regard, we cannot fail to express our appreciation to, and support for, the Secretary-General, Mr. Perez de Cuellar, in his tireless efforts. We hope that they will be crowned with success in the near future.
Iraq has shewn and affirmed its sincere desire to end that bloody conflict. It has declared its readiness to respond to the efforts made within and outside the United Nations to bring about the cessation of hostilities. It has welcomed the idea of engaging in negotiations to achieve a comprehensive settlement of the dispute. Moreover, it has also put forward initiatives and accepted proposals directed towards halting the bloodshed.
Egypt hopes that the positive and co-operative position taken by Iraq since the beginning of the conflict will be reciprocated by a similar position on the part of Iran, particularly because Egypt is convinced that the Iranian threats are not confined to the territory of Iraq, that sister Arab country, but extend to the security and stability of other Arab peoples in the Gulf region. Egypt can neither accept nor condone such threats.
The southern African region is witnessing a dangerous escalation of tension and violence, which have characterized the course of events in the region over recent years as a result of the racist policies of the Pretoria regime and its military adventurism. Within South Africa itself the racist Government has reacted to the uprising of the black majority and its demands for equality and human dignity with further acts of repression and intimidation. Hundreds of black citizens have fallen victim to those acts.
The racist regime of Pretoria continues its illegal occupation of the territory of Namibia, with total disregard for the resolutions of this international Organization on that matter, foremost among which is Security Council resolution 435 (1978), containing the United Nations plan for Namibia's
independence. The Pretoria regime continues to insist on linking the implementation of that resolution with other matters extraneous to it, matters which fall well beyond the control of the parties directly concerned with the problem.
The arrogance of the Pretoria regime reached its peak in its military attack on the capitals of three neighboring African States. All the countries of the world, represented in the Security Council, were unanimous in deploring and
denouncing that act.
In the light of those acts on the part of the Pretoria regime and the resultant rapid and dangerous deterioration of the situation in southern Africa, the only way to avoid a catastrophe of unpredictable dimensions in the region is to force the regime to abide by the rules of civilized conduct, the provisions of international law and United Nations resolutions. That can best be achieved through the adoption by the Security Council, in accordance with its responsibilities under the Charter, of comprehensive mandatory sanctions against
the Pretoria regime.
Egypt's participation with other African States in the deliberations of the
special session on Namibia at the ministerial level, not only reflects its firm
historical commitment to the cause of African liberation, but also expresses our
conviction that there is a need to intensify collective international action to
expedite the attainment of independence by that struggling African people and its
assumption of its rightful place in the international community and in this
Organization.
The establishment of a special fund to help the front-line States cope with the consequences of the imposition of comprehensive mandatory sanctions with against the Pretoria regime is an act of true solidarity. It gives expression to the unity of the struggle for the elimination of the remnants of colonialism and racism in that part of the world. Egypt also believes that the policy of dialog and persuasion followed by the non-aligned countries at the summit meeting held at Harare will help open up new channels of understanding between the non-aligned and African countries on the one hand and the industrialized countries on the other,
with a view to reaching basic solutions to the situation in southern Africa.
Egypt expresses its support for the unflagging efforts made by the Secretary-General to reach a just settlement of the situation in Afghanistan, a settlement that would ensure for that brotherly people its right to peace, freedom and stability. We welcome all initiatives to expedite the withdrawal of foreign troops from Afghan is tan.
We are also hopeful that the Secretary-General's efforts to resolve the question of Cyprus will meet with success. The solution should realize the hopes of the Greek and Turkish Cypriot communities to solve their problems and reach an appropriate formula for co-existence and co-operation. We reaffirm the importance of respect for the civil and political rights of the members of the two communities, as well as the importance of harmonizing their legitimate interests within a framework of national unity and brotherhood. We also reaffirm the importance of the maintenance of the unity, independence, territorial integrity and non-aligned status of Cyprus.
The withdrawal of foreign troops from Kampuchea and the peaceful settlement of disputes in that part of the world are an essential conditions for the restoration of peace and good-neighborly relations. The peaceful reunification of the Korean peninsula, in accordance with the popular will, is one of the elements that should contribute to security and stability and the reduction of the risks inherent in the prevailing regional tension. Egypt supports the efforts of the Contadora Group and its Support Group to achieve peace, stability and economic development in Central America. Egypt calls for an aid to attempts to interfere in the internal affairs of that important part of the world. It also calls for respect for good-neighborly relations and for the inviolability of borders between the States of the region. Egypt also calls for keeping the region free of polarization and international competition between the great Powers, in the interest of the well-being of its peoples.
Egypt's responsibility as a developing country dictates that we pause to mention a major problem that concerns us all, individually and collectively, rich and poor, developed and developing alike: the exacerbation of the problem of indebtedness, high interest rates, continued fluctuations in exchange rates, the spread of protectionist practices in the developed countries, the sharp fall in the prices of developing countries' exports of raw materials and commodities and the deterioration in their terms of trade.
In that regard, I pay a tribute to the responsible position adopted by the eighth summit meeting of the non-aligned countries at Harare in dealing with the debt problem. The debtor countries have confirmed that they will honor the obligations they have contracted, while setting a framework for those obligations -namely the framework of co-responsibility, which requires the co-operation of the creditor countries and the monetary and financial institutions with the debtor developing countries in coping with the problem, which threatens the international economy as a whole.
The endeavors of the international community to contain the economic crisis in Africa in both the short and the long terms must of course command our encouragement and appreciation. Whatever our assessment of the outcome of the special session of the General Assembly, it has created a moral obligation on the donor countries to assist in the implementation of the United Nation Program of Action for African Economic Recovery, 1986-1990.
While the special session reaffirmed the determination by the African countries to assume the primary responsibility for economic reform, it also showed that the developed countries cannot shirk the task of assisting the African continent to develop its economies through specific measures to support and complement African efforts. The international community has therefore recognized the necessity to provide the additional financial resources required to fill the gap for the full implementation of the United Nations program of Action. It has also recognized the necessity to undertake measures to alleviate Africa's external debt-servicing burdens in order to enable the continent to direct its resources and potential towards growth and development.
We emphasize that this cannot be the limit of the international community's task. Rather, we should pursue this obligation through concrete steps to follow up on the results of the special session, both at the political and at the technical levels.
We equally appeal to the Governments of creditor countries and the international monetary, financial and banking institutions to co-ordinate and co-operate with the debtor countries with a view to reaching a lasting solution to the problems of indebtedness, while safeguarding the rights of peoples and ensuring their political, economic and social stability.
Economic co-operation among developing countries has gone through a number of important developments during the past 20 years. New concepts and goals for this co-operation have evolved in the Group of 77 and in the Movement of Non-Aligned Countries. These concepts are based on the philosophy of collective self-reliance and have been translated into tangible objectives and detailed programs and projects contained in the programs of action for co-operation among the States members of the Non-Aligned Movement and the Group of 77.
The Cairo high-level meeting on economic co-operation among developing countries members of the Group of 77, held last August, afforded a favorable opportunity to take stock of the experience of that co-operation and to establish an integrated program for the future strategy of action on a realistic basis. As such, it ensures the optimum use of resources and the implementation of economically feasible projects in which countries participate on a basis of mutual benefit, and it also ensures the optimum use of the complementarity of the economies of the developing countries and the expertise available to them. The Cairo Declaration on Economic Co-operation among Developing Countries which was adopted contains realistic bases for a future strategy of action that would ensure the credibility, effectiveness and mutual benefit of such co-operation.
The developed countries have constantly supported economic co-operation among developing countries. We hope that special attention will be given to the matter during this session so that the follow-up of the important results achieved at the Cairo meeting will be ensured, and effective measures to enhance economic and technical co-operation among developing countries will be adopted, within the United Nations system.
Recently the relevance of the United Nations has been called into question. For our part, we believe that this question is baseless and absolutely irrelevant. The establishment of the Organization more than 40 years ago reflected the international community's need of it. Its survival and strength, in this era of increased international interaction, at times of war and peace alike, serve the interests of all States, big and small, developed and developing.
During the fortieth session of the General Assembly, Member States reaffirmed their commitment to the Charter and their continued support for the Organization as an expression of their belief in the role it plays. It is truly regrettable that the positions adopted by some Member States, whatever their justifications may be, do not help in reaching that goal.
Any effort aimed at increasing the effectiveness of the Organization must stem first and foremost from the necessary political will. Naturally, it must be a joint effort characterized by continuity, when we talk of concerted efforts we have in mind the need for all Member States to co-operate fully and in good faith with the Secretary-General as the chief administrative officer of the Organization. In that regard, we welcome the important role played by the Group of 18 throughout the past year. We believe that it is important for delegations and Member States to discharge their full responsibility to discuss the report of the Group as well as the comments of the Secretary-General thereon.
The participation in this effort in good faith requires that an opportunity be given to brihg about the reforms necessary for the Organization in the light of an objective assessment of its activities. Therefore, an end must be put to the practice of bringing financial pressure to bear on the Organization, and to the attempt to channel reforms towards predetermined goals that express only short-term interests.
Last but not least, the rationalization of the work of the United Nations must take into account the special nature of the Organization and the changing circumstances in the international arena, as well as the interests of all the peoples of the world.





